Citation Nr: 1511975	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-09 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES


1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 percent disabling for the service-connected bipolar disorder, to include alcohol dependency.


REPRESENTATION

Appellant represented by:	Agnes S. Wladyka, Attorney at Law 


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from September 2002 to July 2010.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.     

The claim pertaining to bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was awarded the Combat Infantry Badge and thus, his in-service stressors are conceded; the Veteran has been diagnosed with PTSD related to his combat stressors. 

CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014);      38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for PTSD, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's paper file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

 Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some 'chronic diseases,' such as psychoses, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under 
§ 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted. 38 C.F.R. § 3.102. 

The Veteran is claiming entitlement to service connection for PTSD.  Specifically, he contends the condition is the result of combat deployments to Afghanistan and Iraq.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Veteran's DD Form 214 confirms he was an infantryman.  Among other ribbons and medals, he was awarded the combat infantryman badge.  The Veteran served in a designated imminent danger pay area.  He served in Iraq from May 2002 to September 2002 and in Afghanistan from April 2004 to April 2005.  Thus, his in-service stressors are conceded.  

The Veteran was admitted to Poplar Springs Hospital Military Unit in April 2010.  He was diagnosed with PTSD, which the provider indicated stemmed from deployments to Afghanistan and Iraq.  The provider noted the Veteran was first in combat at the age of 18, when he was fired upon in an ambush.  The Veteran was involved in numerous combat engagements both in the capacity of combat soldier and as a leader.  Following his service in Iraq, he led assaults in Afghanistan, wherein he experienced casualties related to combat and witnessed numerous war related atrocities against both soldiers and civilians.  The provider further noted that the Veteran had been plagued by reoccurring thoughts, nightmares, emotional numbness, hypervigilance, and hyperarousal.  It was noted that the Veteran began self-medicating by using alcohol, which led to problematic behaviors including an assault against a police officer.  

Service personnel records show the Veteran was ordered to undergo alcohol counselling and anger management after his deployments.  The Veteran's DD 214 shows he received an honorable discharge in July 2010; the reason for separation was alcohol rehabilitation failure.  

Post-service, the Veteran has been diagnosed with PTSD related to his combat deployments by VA psychiatrists.  See VA outpatient treatment records dated in July 2010, August 2010, November 2011, and January 2012.  This suffices as evidence of a nexus between his PTSD and an in-service stressor.  

The Board is cognizant that the January 2012 VA examiner stated that the Veteran did not meet the full criteria for PTSD; however, the Board finds that the probative value of the VA opinion diminishes in light of the cumulative evidence of record outlined above.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  

After considering all the evidence of record, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002).   Service connection for PTSD will therefore be granted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

A preliminary review of the record reveals the claim of entitlement to an initial evaluation excess of 30 percent disabling for bipolar disorder, to include alcohol dependency, is not ready for appellate disposition.

The Board has granted service connection for PTSD in the instant decision.  As noted, service connection is also in effect for bipolar disorder.  It is not clear from the available records whether the Veteran's PTSD represents a progression of the prior diagnosis of bipolar disorder, a correction of an error in the prior diagnosis, or a development of a new and separate condition.  38 C.F.R. § 4.125.  Thus, a new VA examination is warranted since the evaluation of the same disability under various diagnoses is to be avoided.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.14.     

The last VA outpatient treatment records associated with the virtual record are dated in January 2012.  Any ongoing VA medical treatment records pertinent to the claim must be obtained upon Remand.  38 C.F.R. § 3.159(c) (2).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any VA clinical records not on file pertaining to treatment of the Veteran's bipolar disorder and/or from January 2012 to the present.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for the appropriate VA examination to determine the nature, extent, frequency and severity of the service-connected bipolar disorder.  All indicated tests or studies must be completed.  The examiner should be notified that service connection has been awarded for PTSD.  The examiner should describe all findings in detail.      

Note: if the examiner concludes that there is insufficient information to provide an opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted.  

(a) The examiner is asked to offer an opinion as to whether the Veteran's PTSD represents a progression of the prior diagnosis of bipolar disorder, a correction of an error in the prior diagnosis of bipolar disorder, or a development of a new and separate condition from the bipolar disorder.  
(b) If the examiner finds that bipolar disorder and PTSD are separate conditions, the examiner must indicate which symptoms are attributable to PTSD and which are attributable to bipolar disorder, if possible.  
(c) The examiner should also assign separate global assessment of functioning scale scores (GAF) for the Veteran's PTSD and bipolar disorder, if possible.  
(d) Finally, the examiner should state whether the Veteran's bipolar disorder alone (as opposed to any other disability including, but not limited to, PTSD) causes the Veteran to be unable to obtain and retain substantially gainful employment.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim of entitlement to a higher initial rating for the service-connected bipolar disorder, in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


